      Case 3:19-cv-00100-L Document 38 Filed 10/22/19              Page 1 of 2 PageID 915



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 DAVID H. TRIEGER and JANET M.                   §
 TRIEGER,                                        §
                                                 §
                    Plaintiffs,                  §
                                                 §
 v.                                              §      Civil Action No. 3:19-CV-100-L
                                                 §
 OCWEN LOAN SERVICING, LLC and                   §
 US BANK NATIONAL ASSOCIATION,                   §
 AS TRUSTEE OF NRZ PASS-                         §
 THROUGH TRUST IX,                               §
                                                 §
                 Defendants.                     §

                                          JUDGMENT

         The court issues this judgment pursuant to its memorandum opinions and orders of August

15, 2019 (Doc. 31); August 30, 2019 (Doc. 32); and October 22, 2019. It is, therefore, ordered,

adjudged, and decreed, that: (1) all claims asserted by Plaintiffs David H. Trieger and Janet M.

Trieger (“Plaintiffs”) in their Original Verified Petition (Doc. 1-1 & 7-3) are dismissed in

accordance with the court’s previous orders; (2) Plaintiffs’ request for attorney’s fees pursuant to

RESPA, the Texas Debt Collection Act, and common law is denied; (3) any additional relief

requested by Plaintiffs is denied; and (4) pursuant to the Note, Security Instrument, and Texas

Property Code, Defendant U.S. Bank National Association, as Trustee of NRZ Pass-Through Trust

IX (“U.S. Bank”) is entitled to judgment on its claim seeking an order permitting judicial

foreclosure of the Property at issue, and the court declares that U.S. Bank has the right to proceed

with judicial foreclosure.




Judgment – Page 1
   Case 3:19-cv-00100-L Document 38 Filed 10/22/19                  Page 2 of 2 PageID 916



       It is also ordered, adjudged, decreed, and declared that U.S. Bank may proceed with the

judicial foreclosure of the Property located at 9648 Fallbrook Drive, Dallas, Texas, 75243, which

is legally described as follows:

       BEING LOT 8, BLOCK 8/8150 OF TOWN CREEK ADDITION, FIRST
       SECTION, AN ADDITION TO THE CITY OF DALLAS, DALLAS COUNTY,
       TEXAS, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME
       72120, PAGE 808, MAP RECORDS, DALLAS COUNTY, TEXAS.

       It is further ordered, adjudged, and decreed that the foreclosure shall proceed in

accordance with the Note, Security Instrument, and Texas Property Code; that U.S. Bank shall

provide to Plaintiffs and their attorneys by certified mail notice of the foreclosure sale; that any

notices to Plaintiffs regarding the foreclosure of the Property shall be mailed to them at 9648

Fallbrook Drive, Dallas, Texas, 75243; that U.S. Bank may communicate with Plaintiffs and all

third parties reasonably necessary to conduct the foreclosure sale; that all allowable and reasonable

costs of court are taxed against Plaintiffs; and that all other relief not expressly granted herein,

except for U.S. Bank’s request for attorney’s fees, which the court will consider postjudgment

pursuant to Federal Rule of Civil Procedure 54(d)(2), is denied.

       Signed this 22nd day of October, 2019.


                                                      ___________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Judgment – Page 2
